                                                  Case 1:21-cv-00996-LJL Document 23 Filed 03/11/21 Page 1 of 1




                     Rose Cordero Prey
                     Tel 212.801.6473
                     Fax 212.801.6400
                     preyr@gtlaw.com




                     VIA ECF

                     March 11, 2021

                     District Judge Lewis J. Liman
                     United States District Court for the
                     Southern District of New York
                     500 Pearl Street, Room 701
                     New York, NY 10007

                     Re:                   Sean Combs v. GBG Sean John LLC, GBG USA Inc., Missguided Limited, and
                                           Missguided USA (Finance) Inc., Case No. 1:21-cv-00996-LJL (S.D.N.Y.)

                     Dear Judge Liman:

                     This firm represents Defendants GBG Sean John LLC and GBG USA Inc. (“GBG Defendants”)
                     in the above-referenced action. In accordance with Your Honor’s Individual Practices, I write
                     this letter motion to respectfully request that the deadline for the GBG Defendants to respond to
                     the Complaint be extended by two weeks, from March 15, 2021 to March 29, 2021. Plaintiff
                     consented to this extension on March 10, 2021.

                     GBG Defendants request this extension to allow sufficient time to investigate and address
                     Plaintiff’s allegations. GBG Defendants have not made any previous requests for an extension of
                     time. This extension does not affect any other scheduled dates in this case. Our next appearance
                     before the Court is for an Initial Pretrial Conference on April 16, 2021.

                     Respectfully submitted,

                     /s/ Rose Cordero Prey
                     Rose Cordero Prey
                     Shareholder


                     cc: Sabina Vayner, Greenberg Traurig, LLP (pro hac vice to be filed)



Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
                                                                                                                                                                                                                                                                                                            +
Albany. Amsterdam. Atlanta. Austin. Berlin. Boston. Chicago. Dallas. Delaware. Denver. Fort Lauderdale. Houston. Las Vegas. London.* Los Angeles. Mexico City .
                                                                                 ¬


                         »
Miami. Milan. Minneapolis. New Jersey. New York. Northern Virginia. Orange County. Orlando. Philadelphia. Phoenix. Sacramento. Salt Lake City. San Francisco.
          ∞                                                                                                                                     ~
Seoul . Shanghai. Silicon Valley. Tallahassee. Tampa. Tel Aviv ^. Tokyo¤. Warsaw . Washington, D.C. West Palm Beach. Westchester County.
            ¬                                                                       +                        »                              ∞
Operates as: Greenberg Traurig Germany, LLP; *A separate UK registered legal entity; Greenberg Traurig, S.C.; Greenberg Traurig Santa Maria; Greenberg Traurig LLP Foreign Legal Consultant Office; ^A branch of Greenberg Traurig, P.A., Florida, USA;   ¤GT Tokyo Horitsu Jimusho and Greenberg Traurig
                              ~
Gaikokuhojimubegoshi Jimusho; Greenberg Traurig Grzesiak sp.k.


                                                                                                                                                                                                                                                                                                www.gtlaw.com
